
	
		I
		111th CONGRESS
		2d Session
		H. R. 5804
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2010
			Mr. Shadegg (for
			 himself, Ms. Ros-Lehtinen,
			 Ms. Wasserman Schultz,
			 Mr. Cao, and
			 Mr. Mario Diaz-Balart of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Foreign Affairs and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit trade in billfish.
	
	
		1.Short titleThis Act may be cited as the
			 Billfish Conservation Act of
			 2010.
		2.Statement of
			 constitutional authorityThe
			 Congress enacts this Act pursuant to clause 3 of section 8 of article I of the
			 United States Constitution.
		3.Prohibition on
			 trade in billfish
			(a)ProhibitionNo person shall offer for sale, sell,
			 import, or export, or have custody, control, or possession of for purposes of
			 offering for sale, selling, importing, or exporting, billfish or products
			 containing billfish.
			(b)PenaltyFor purposes of section 308(a) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858(a)), a
			 violation of this section shall be treated as an act prohibited by section 307
			 of that Act (16 U.S.C. 1857).
			(c) Billfish
			 definedIn this section the term billfish—
				(1)means any fish of the species—
					(A)Makaira nigricans
			 (blue marlin);
					(B)Kajikia audax
			 (striped marlin);
					(C)Istiompax indica
			 (black marlin);
					(D)Istiophorus
			 platypterus (sailfish);
					(E)Tetrapturus
			 angustirostris (shortbill spearfish);
					(F)Kajikia albida
			 (white marlin);
					(G)Tetrapturus
			 georgii (roundscale spearfish);
					(H)Tetrapturus belone
			 (Mediterranean spearfish); and
					(I)Tetrapturus
			 pfluegeri (longbill spearfish); and
					(2)does not include the species Xiphias
			 gladius (swordfish).
				
